Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Bateman Reg. No. 64,050 on 9/7/2021.

The claims have been amended as:
1.	(Currently Amended)  A method implemented in a computing device having a display device and an operating system, wherein the operating system is configured to capture screenshot images of screens shown on the display device in response to entries of a pre-defined user input, and wherein the method comprises:
detecting, by a mapping application executing on the computing device, an entry of the pre-defined user input, by a user of the computing device, that causes the operating system to capture a screenshot image that includes a display provided by the mapping application, wherein the mapping application presents a geographic area on the display device;
, wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user;
generating, by the mapping application, a selectable link for each of the identified executable features; and
presenting, by the mapping application and on the display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes the mapping application to perform the respective set of functions

2.	(Previously Presented)  The method of claim 1, wherein detecting an entry of the pre-defined user input includes:
determining, by a background process of the mapping application, that a new screenshot image has been stored in a memory of the computing device.

3.	(Previously Presented)  The method of claim 1, wherein detecting an entry of the pre-defined user input includes:
utilizing, by a background process of the mapping application, an application programming interface (API) of the operating system to determine that the pre-defined user input was entered.

4.	(Previously Presented)  The method of claim 1, wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.

5.-6.	(Canceled)

7.	(Previously Presented)  The method of claim 1, wherein the mapping application presents a transit route on the display device.

8.	(Previously Presented)  The method of claim 7, wherein identifying one or more executable features of the mapping application includes one or both of:
identifying a feature of the mapping application that saves non-image data specifying the transit route for later access by the user; and
identifying a feature of the mapping application that shares, with one or more other users, non-image data specifying the transit route.

9.	(Previously Presented)  The method of claim 7, wherein identifying one or more executable features of the mapping application includes:
identifying a feature of the mapping application that shares, with one or more other users over a period of time, real-time information concerning progress of the user along the transit route.



11.	(Previously Presented)  The method of claim 10, wherein identifying one or more executable features of the mapping application includes:
identifying a feature of the mapping application that saves non-image data specifying the place for later access by the user.

12.	(Previously Presented)  The method of claim 10, wherein identifying one or more executable features of the mapping application includes:
identifying a feature of the mapping application that shares, with one or more other users, non-image data specifying the place.

13.	(Previously Presented)  The method of claim 10, wherein identifying one or more executable features of the mapping application includes:
identifying a feature of the mapping application that identifies and displays a route to the place from a location of the computing device.

14.	(Previously Presented)  The method of claim 10, wherein identifying one or more executable features of the mapping application includes:
identifying a feature of the mapping application that identifies and displays a type of public transport that the user can use to reach the place from a location of the computing device.

15. 	(Previously Presented)  The method of claim 1, wherein presenting the generated selectable links includes causing the display device to show the generated selectable links in a menu list.

16.-17.	(Canceled)  
 
18.	(Currently Amended)    A non-transitory, computer-readable medium storing instructions of a mapping application that, when executed by one or more processors of a computing device, cause the computing device to:
detect an entry of a pre-defined user input, by a user of the computing device, that causes an operating system of the computing device to capture a screenshot image that includes a display provided by the mapping application, wherein the mapping application presents a geographic area on the display device, and wherein the instructions cause the computing device to detect the entry of the pre-defined user input either (i) by utilizing an application programming interface (API) of the operating system, or (ii) by determining that a new screenshot image has been stored in a memory of the computing device;
identify one or more executable features of the mapping application that each use information, corresponding to the display provided by the mapping application, to perform a respective set of one or more functions, wherein identifying one or more executable features of the mapping application includes identifying a feature of the mapping application that downloads and saves non-image map data corresponding to the geographic area for later, offline access by the user;

present, on a display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes mapping application to perform the respective set of functions

19.	(Previously Presented)  The non-transitory, computer-readable medium of claim 18, wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.

20.	(Previously Presented)  The non-transitory, computer-readable medium of claim 19, wherein:
the instructions of the mapping application cause the computing device to present the generated selectable links at least by causing the display device to show the generated selectable links in a menu list.

21.	(New)  A method implemented in a computing device having a display device and an operating system, wherein the operating system is configured to capture screenshot images of screens shown on the display device in response to entries of a pre-defined user input, and wherein the method comprises:
detecting, by a mapping application executing on the computing device, an entry of the pre-defined user input, by a user of the computing device, that causes the operating system to capture a screenshot image that includes a display provided by the mapping 
identifying, by the mapping application, one or more executable features of the mapping application that each use information, corresponding to the display provided by the mapping application, to perform a respective set of one or more functions, wherein identifying one or more executable features of the mapping application includes one or both of (i) identifying a feature of the mapping application that saves non-image data specifying the transit route for later access by the user, and (ii) identifying a feature of the mapping application that shares, with one or more other users, non-image data specifying the transit route;
generating, by the mapping application, a selectable link for each of the identified executable features; and
presenting, by the mapping application and on the display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes the mapping application to perform the respective set of functions.

22.	(New)  The method of claim 21, wherein detecting an entry of the pre-defined user input includes:
determining, by a background process of the mapping application, that a new screenshot image has been stored in a memory of the computing device.

23.	(New)  The method of claim 21, wherein detecting an entry of the pre-defined user input includes:


24.	(New)  The method of claim 21, wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.

25. 	(New)  The method of claim 21, wherein presenting the generated selectable links includes causing the display device to show the generated selectable links in a menu list.

26.	(New)   A non-transitory, computer-readable medium storing instructions of a mapping application that, when executed by one or more processors of a computing device, cause the computing device to:
detect an entry of a pre-defined user input, by a user of the computing device, that causes an operating system of the computing device to capture a screenshot image that includes a display provided by the mapping application, wherein the mapping application presents a transit route on the display device, and wherein the instructions cause the computing device to detect the entry of the pre-defined user input either (i) by utilizing an application programming interface (API) of the operating system, or (ii) by determining that a new screenshot image has been stored in a memory of the computing device;

generate a selectable link for each of the identified executable features; and
present, on a display device, the generated selectable links, such that a selection by the user of any one of the generated selectable links causes mapping application to perform the respective set of functions.

27.	(New)  The non-transitory, computer-readable medium of claim 26, wherein the mapping application is configured to make each of the one or more executable features available in response to a respective sequence of one or more user inputs being entered.

28.	(New)  The non-transitory, computer-readable medium of claim 27, wherein:
the instructions of the mapping application cause the computing device to present the generated selectable links at least by causing the display device to show the generated selectable links in a menu list.

 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 5/12/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 18, 21 and 26 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, SKILLMAN (US 2016/0040996 A1) discloses [0029] a system of FIG. 1A capability to provide a contextual menu in a map display or user interface based on a geographical area delineated by a user in the map display or user interface…the geographical area can be delineated using any input modality supported by at least one user equipment, e.g. a mobile phone, operating in the system [0094] FIG. 8A illustrates a map user interface 801 with a contextual menu platform 115 that generates contextual menu objects triggered based on context of the user interface, [0095-0096] providing a tapping input delineates a preconfigured area around the user’s static location 805 and based on delineated area, the contextual menu platform 115 displays a map user interface 811 which presents a contextual menu 813 generated to include menu options including menu 815f for collecting or saving the location 805 in a personal list, [0099-0100] FIG. 8C illustrates map user interface 835 with an example context in which a user is dynamic with a set destination.  Because this user is dynamically moving, the map user interface 835 shows the user’s location 837 with arrow icon, the user destination 839 and a route 841 to the destination wherein user’s location defined by coordinates, speed, and transport mode such as taking a bus and user input on a route 841 of a user taking a bus displayed on the map user interface 835 triggers the contextual menu platform 115 to presents a 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 18, 21 and 26 as a whole.
Thus, claims 1, 18, 21 and 26 are allowed over the prior arts of record.  Dependent claims 2–4, 7-15, 19-20, 22-25 and 27-28 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 5/12/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.


                                                                                                                                                                                           

/KC/Examiner, Art Unit 2143   
/Jennifer N Welch/
Supervisory Patent Examiner, Art Unit 2143